I am unable to agree with much that is said in the foregoing opinion and particularly with those portions of the opinion on which paragraphs four, five and seven of the syllabus are predicated. With respect to paragraphs four and five, I call attention to the cases of Freeman v. Dayton Scale Co. 159 Tenn. 413,  19 S.W.2d 255; Prins v. Holland-North America Mortg. Co.107 Wash. 206, 181 P. 680, 5 A.L.R. 451, and Globe Furniture Co. v. Wright, 49 App DC 315, 265 F 873, 18 A.L.R. 772, and cases cited in their respective notes. And with respect to paragraph seven I call attention to 14 CJS pp 550 et seq. *Page 552